NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10089

                Plaintiff-Appellee,             D.C. No.
                                                2:19-cr-00141-KJM-1
 v.

ADAM JUSTIN FULLER,                             MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
               Kimberly J. Mueller, Chief District Judge, Presiding

                      Argued and Submitted February 7, 2022
                            San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,** District
Judge.

      Adam Fuller is charged with violating 18 U.S.C. § 111(a)(1) and (b) by

allegedly striking a federal Court Security Officer at the United States Courthouse

in Sacramento, California. The district court found that Fuller’s schizophrenia



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
renders him incompetent to stand trial. The court subsequently issued an order

authorizing the government to administer medication—against Fuller’s will, if

necessary—to restore his competency. Fuller appeals that order.

      We have jurisdiction to review an order for involuntary medication under the

collateral order exception to 28 U.S.C. § 1291. United States v. Onuoha, 820 F.3d

1049, 1051 (9th Cir. 2016); Sell v. United States, 539 U.S. 166, 176 (2003). The

only issue in this appeal is whether the government has shown “important

governmental interests” in prosecuting this case, as required for an order of

involuntary medication to restore trial competency. Sell, 539 U.S. at 180. This

issue is “primarily a legal question,” so we review the district court’s order de

novo. United States v. Ruiz-Gaxiola, 623 F.3d 684, 693 (9th Cir. 2010). We

affirm.

      Fuller first argues that the district court overstated the importance of the

government’s interests by misjudging the seriousness of the alleged offense. We

use the length of a sentence the defendant likely would face under the federal

Sentencing Guidelines as the “starting point” for analyzing whether a crime is

sufficiently serious to give rise to important government interests in prosecution,

and then consider other relevant factors. United States v. Hernandez-Vasquez, 513

F.3d 908, 919 (9th Cir. 2008); Onuoha, 820 F.3d at 1055 (observing that relevant

considerations include “the specific facts of the alleged crime as well as the


                                          2
defendant’s criminal history”).1 The parties agree that the most likely Guidelines

range is 30 to 37 months. In Onuoha, we held that an alleged offense was

sufficiently serious for a strong governmental interest in prosecution even though

the likely Guidelines range was only 27 to 33 months. 820 F.3d at 1055. As in

that case, the alleged conduct here threatened “the basic human need for security.”

Id. (quoting Sell, 539 U.S. at 180). And by prosecuting an assault on a federal

employee, the government seeks to protect “the very integrity of our system of

government.” See United States v. Gillenwater, 749 F.3d 1094, 1101 (9th Cir.

2014) (recognizing an important governmental interest in prosecuting threats of

violence against federal officials and employees). Although the district court

misstated the likely Guidelines range in its written order, it noted the correct range

during the hearing, and we agree with its conclusion that the seriousness of the

alleged crime supported an important governmental interest in prosecution.

      Second, Fuller argues that the government lacks sufficiently important

interests in prosecution because, according to Fuller, a conviction has little value

where the public already understands that assault is a crime, and where the

defendant’s indictment has been publicized. We reject this argument. We never


1
      We adopted this approach in 2008, after the Sentencing Guidelines already
had become merely advisory. Hernandez-Vasquez, 513 F.3d at 919. Despite their
advisory nature, we recognized that the likely Guidelines range is the “best
available predictor” of the length of a defendant’s incarceration—albeit “not,
however, the only factor that should be considered.” Id.

                                          3
have suggested that the government has an important interest in general deterrence

only where the alleged offense is poorly understood. The government maintains an

interest in showing that a serious crime “will result predictably in conviction and a

serious penalty of incarceration.” Onuoha, 820 F.3d at 1055 (emphasis added).

Moreover, the government’s interests in securing a conviction extend beyond any

general deterrence that an indictment already may have achieved. For example, a

conviction and resulting sentence could incapacitate Fuller from assaulting

government officers in the future. See id. at 1056.

      Third, Fuller contends that the length of his pretrial confinement is a special

circumstance that erodes the government’s interest in continuing to prosecute this

case. Where a defendant already has been confined for a significant period of time

that would be credited toward any sentence ultimately imposed, this fact “affects,

but does not totally undermine, the strength of the need for prosecution.” Sell, 539

U.S. at 180. Fuller has now been in custody for more than 29 months. If we

affirm the district court’s order, by the time criminal proceedings resume Fuller

will have been in custody for a duration that already falls within the likely

Guidelines range. But the government also has an interest in securing a conviction

in order to obtain a term of supervised release, which could help prevent Fuller

from continuing to assault public employees. Onuoha, 820 F.3d at 1056 (noting

that the possibility of supervised release preserved governmental interests in


                                          4
prosecution even where the defendant already had served more time than the lower

end of the likely Guidelines range); Gillenwater, 749 F.3d at 1101–02. Fuller’s

pretrial custody has not eliminated the government’s important interests in

prosecuting him.

      Fourth, Fuller argues that the district court improperly considered Fuller’s

possible dangerousness when considering whether involuntary medication was

appropriate under Sell. We have stressed that district courts should “take care to

separate” their analysis of whether involuntary medication is justified to restore

trial competency from their analysis of whether involuntary medication is justified

to reduce dangerousness. Hernandez-Vasquez, 513 F.3d at 919. But here, the

district court properly noted that prosecution—rather than medication per se—

could reduce the chance of a repeat offense related to Fuller’s mental disorder, and

expressly stated that it considered Fuller’s possible general dangerousness

irrelevant to the Sell analysis.

      Fifth, Fuller argues that the district court inadequately considered the

possibility that he will face civil commitment if the charges against him are

dismissed. Potential civil commitment can reduce the government’s interests in

prosecution. Sell, 539 U.S. at 180. But Fuller never requested an evaluation of his

eligibility for civil commitment. The evidence in the record did not support a

finding that civil commitment was likely, and in that situation the district court had


                                          5
no obligation to speculate about the possibility of civil commitment. See

Gillenwater, 749 F.3d at 1101. The district court correctly concluded that the

hypothetical possibility of civil commitment did not diminish the government’s

interests in prosecution.

      We are mindful that orders to involuntarily medicate a defendant in order to

attain competency to stand trial are “disfavored” and should be granted “only in

rare circumstances.” Ruiz-Gaxiola, 623 F.3d at 687–88. But the government has

established important interests in prosecuting this case, and no special

circumstances negate those interests. We affirm the district court’s order.

AFFIRMED.




                                          6